OPINION OF THE COURT
Appeal dismissed upon the ground that the reversal by the *800Appellate Division was not "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal” (CPL 450.90 [2] [a]). The conviction of criminal possession of a weapon was reversed "on the law and as a matter of discretion in the interest of justice”. Reversal of the conviction of assault and dismissal of that count of the indictment, while termed a reversal "on the law”, was necessarily based on a determination of repugnancy of the verdict, an issue not preserved for review as a question of law (CPL 470.05 [2]).
Concur: Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander and Titone. Taking no part: Judge Hancock, Jr.